Wheeler, J.
The judgment of the Court is in accordanec *176with the law, as maintained by the opinion of this Court in the case of Wood v. Wheeler. (7 Tex R. 13.) The defendants have not appealed or assigned errors, and cannot complain of the judgment, as it accords to them all that they can claim under the law, as settled by previous decisions. It is, therefore, unnecessary to revise the judgment, in reference to the argument of counsel for appellees.
The appellants seek to reverse the judgment, because the Court refused to admit evidence to prove that the defendant, when he contracted the debts sought to be enforced against the homestead exemption, was a single man, not entitled to any homestead; that he went about erecting his dwelling, now claimed as his homestead, when in failing circumstances, with the means for which he had contracted the debts, and with a knowledge of his inability to pay them j and that he married, and thus acquired the homestead, it is insisted, in fraud of his creditors; and, consequently, that he cannot claim the right to have the property protected from the claims of creditors under the homestead exemption thus acquired. If none but the fraudulent debtor were interested in the homestead, there would be more force in the argument that he could not claim the exemption. But it is not given or intended for the sole benefit of the husband, or head of the family. The wife has, at least, an equal interest in the exemption of the homestead; and it was not proposed to prove that she had been a participant in any intentional fraud practiced upon the pliantiffs. But if this had been proposed, we are of opinion that the Court very properly refused to let in such enquiries. It would have exposed to animadversion the motives with which the defendants contracted marriage, with the view to affect their rights subsequently acquired. The law protects the homestead, as well against debts contracted before, as after it was acquired. To admit evidence and enquiries of the character proposed, would have a manifest tendency to destroy the sanctity and inviolability which the law attaches to the right of homestead; *177and indeed the practical effect would be, to deny to an unfortunate debtor, in failing circumstances, the right to provide a house for the shelter and protection of his wife and children. We cannot give our assent to such a principle, and are of opinion that the Court did not err in rejecting the evidence. The judgment is affirmed.
Judgment affirmed.